Citation Nr: 1219205	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  02-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability manifested by dizziness. 

2. Entitlement to service connection for a disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970 and from June 1970 to February 1978. 

This case originally came before the Board of Veterans' Appeals  (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  A June 2008 Board decision denied service connection for dizziness and for memory loss, including as due to exposure to Agent Orange and as secondary to service-connected headaches and type II diabetes mellitus (DM).

The June 2008 Board denial of service connection for dizziness and for memory loss was vacated and remanded to the Board by an April 2010 Memorandum Decision of the Court of Appeals for Veterans Claims (Court). 

By letter dated October 13, 2010, the Veteran was given 90 days to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Additional argument was received with a statement that the Veteran wanted his case sent back to the RO for review prior to Board adjudication.  See 38 C.F.R. § 20.1304(c)  (2011). 

This case was remanded in February 2011 and is again before the Board.

In several pieces of correspondence recently received at the Board, it appears that the Veteran may be attempting to file claims for increased ratings for his service connected diabetes and headache disabilities.  These issues are referred to the RO for clarification.


FINDINGS OF FACT

1.  There is no evidence of record showing that the Veteran has a disability manifested by dizziness either related to service, or secondary to any service connected disability or exposure to herbicides in service.

2.  There is no evidence of record showing that the Veteran has a disability manifested by memory loss either related to service, or secondary to any service connected disability or exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Dizziness was not incurred in or aggravated by active military service and it is not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012). 

2.  Memory loss was not incurred in or aggravated by active military service and it is not proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

Letters dated in April 2003 and December 2003 explained the evidence necessary to substantiate a claim for service connection.  These letters also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006).  These letters were provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Further, the Veteran was provided additional notice through letter dated in April 2007, February 2008, October 2010, July 2011, and August 2011.  Thus, the Board finds the duty to notify has been met.

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records and reports of post-service medical treatment from VA and private health care providers. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  The Board finds that all action and development directed in the prior remand has been substantially completed.  Dyment v. West, 13 Vet.App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall). 

The claims file also contains the report of an August 2011 VA examination.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The examination report indicates that the entire claims file has been reviewed.  The examination is adequate and the results are sufficient.  The duty to assist has been met.  38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).




Service Connection claims

The Veteran contends that he has dizziness and memory loss as a result of his service in Vietnam, to include as possibly secondary to his service-connected headaches and type II diabetes mellitus, or exposure to Agent Orange. 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic diseases, such as certain neurological disorders, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a)  (2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448   (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102.
Additionally, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a) ; 38 C.F.R. § 3.307(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) . 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

According to the Veteran's Report of Separation from the Armed Forces (DD 214), the Veteran served in the Republic of Vietnam. He is therefore presumed to have been exposed to herbicides. However, dizziness and memory loss are not diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e). Service connection is therefore not warranted on a presumptive basis under 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239  (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is not the sole method for showing causation, and establishing service connection. 

However, the Veteran has not presented any evidence, other than his own statements, that he has a disability manifested by memory loss or dizziness as related to herbicide exposure.  While the Veteran is competent to testify to the fact that he experienced dizziness and perceived memory loss during service, he does not have the requisite expertise to express a competent opinion  between those claimed disabilities and herbicide exposure.  The Board therefore finds that service connection is not warranted for either of these disabilities as related to herbicide exposure.  

This does not preclude a finding that either of these claimed disabilities is directly related to service or secondary to any service connected disability. The Veteran's service treatment records do not show any complaints, diagnosis, or treatment of memory loss.  

The Veteran reported two incidents of dizziness in service, one of which was attributed to possible physical exhaustion.  The Veteran's separation examination is devoid of any diagnoses of memory loss and dizziness.  


There is no further indication of either of these disabilities until 2001. 

In an April 2001 VA treatment record, the Veteran complained of difficulty remembering and concentrating. 

However, in a February 2003 VA treatment note, the Veteran denied any problems with memory loss, dizziness, light-headedness, headaches, convulsions or seizures.  The Veteran was diagnosed with type II diabetes mellitus, which is currently service connected. 

In March 2004, the Veteran underwent a VA examination for type II diabetes mellitus.  The Veteran did not report any symptoms of dizziness or memory loss. 

In November 2007, the Veteran underwent a VA neurological examination.  The Veteran reported that he had headaches since the later 1960s after being knocked unconscious during Vietnam.  The Veteran stated he had no recollection of what happened, and that he awakened in a hospital.  He further stated he underwent a psychological evaluation.  During this examination, the Veteran did not report symptoms of dizziness or memory loss.  The examiner reported that the Veteran's  motor examination findings were normal.  The examiner diagnosed the Veteran with headaches, for which the Veteran is currently service connected.

During his March 2008 Board hearing, the Veteran's representative contended that the Veteran's dizziness and memory loss may be related to his service-connected headaches and/or type II diabetes mellitus, although the Veteran did not report such symptomatology during his November 2007 VA neurological examination or his December 2004 VA diabetes examination.  The Veteran has submitted many written statements regarding his memory loss and dizziness, including a contention that it may be related to Agent Orange or similar herbicide, or his service connected disabilities.

The Veteran underwent a VA examination in August 2011.  He reported that he had recurrent headaches and dizziness since service.  He reported he stopped working in 1990 due to headaches and pain.  He stated that his dizziness had its onset with exertion/heavy breathing/running only, and was not vertiginous.  He had a history of smoking, at times of three packs a day, which had been reduced to one pack a day.  He reported continuous headaches, but that his dizziness was not associated with these headaches.

As to memory loss, he reported no issues with day to day functions/memory.  He said he was able to remember where he leaves things, and when he makes appointments.  He had difficulty with recall of remote events, particularly events and people he encountered while stationed in Vietnam.

Upon examination, the Veteran was found to be alert and oriented, with normal speech and language.  Testing revealed deficits in executive functioning , attention, and language, as well as delayed recall.  The examiner noted that the Veteran's affect was unusual and "child like."  The Veteran was diagnosed with cognitive dysfunction and dizziness, with associated memory loss.  After an examination of the Veteran and a review of the Veteran's claims file, the examiner indicated that it was less likely than not that the Veteran's dizziness and memory loss were caused by or a result of the Veteran's diabetes.  In support of this opinion, the examiner indicated that there was no evidence within the Veteran's claims file to indicate that the Veteran has hypoglycemia/poor glycemic control, and the Veteran is not on insulin or sulfonylureas that would induce hypoglycemia.  The examiner also indicated that the Veteran's dizziness was not due to or a result of the Veteran's headaches.  In support of this opinion, the examiner cited the Veteran's own reports that the Veteran's dizzy spells were not associated with headaches, but rather with exertion.  

The examiner further opined that the Veteran's dizziness/memory loss was less likely than not related to the Veteran's herbicide exposure.  In support of this opinion, the examiner indicated that there were no known associations with dizziness or memory loss and herbicide exposure.

The examiner further indicated that the Veteran's memory loss was less likely as not related to the Veteran's service connected headaches.  In support of this opinion, the examiner indicated that the Veteran's claims file did not indicate a history of cognitive impairment, nor is it suggestive of an etiology for the cognitive deficits noted on screening during this examination.  The examiner also noted that the fact that the Veteran has been able to complete all claims without any assistance, as well as his subjective complaints to involve only loss of remote memory, is suggestive of minimal impairment that does not interfere with the Veteran's activities of daily living.  The examiner also cited an April 2001 psychological evaluation mentioned above, which noted the Veteran to have borderline intellectual abilities and low average academic skills and test results, but did not indicate recent cognitive decline.  The examiner noted that evaluation found the Veteran to have severe somatoform disorder.  

While the Veteran is competent to testify that he believes he has had memory loss and dizziness since service, there is no competent medical evidence of a nexus between the Veteran's service and his claims of dizziness and memory loss.  By "competent medical evidence", it is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) ; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of the medical evidence of record relates the Veteran's claimed symptoms of dizziness and memory loss to any event or incident during active military duty. 

The Court in part remanded this matter for the Board to consider whether the Veteran's assertions of continuity of symptoms served as a basis for service connection.  The Veteran has recently stated that he has had problems with dizziness and memory loss since service, which would indicate a continuity of symptoms since service.  However, the Board notes that these reports of problems with dizziness and memory loss since service are recent, and the Veteran has not complained of these claimed disabilities since service until recently.  

Specifically, the Board notes that the Veteran received a very comprehensive VA examination in May 1978, in which he listed a variety of problems he felt he had, including the headaches he is service connected for, but made no mention of memory loss or dizziness, and his neurological examination at that time was normal.  The Veteran had a further general medical examination in June 1993 in which a comprehensive medical history was solicited, and the Veteran again failed to mention any issues with memory loss or dizziness.   The Veteran also received a comprehensive private evaluation in November 1993.  At that time, he reported having a variety of ailments, including back problems, numbness in his legs, and trouble breathing, but made no mention of memory loss or dizziness when specifically asked about any other medical history.

Thus, the Veteran received periodic treatment after service for a variety of medical issues, but the Veteran never mentioned, or was treated for, memory loss or dizziness until 2001, 23 years after the Veteran's separation from service.  The Board therefore does not find the Veteran's recent assertions of continuity of symptoms to be credible, nor an adequate basis for service connection on the basis of a continuity of symptomatology.

Without evidence of a disability during service and either competent medical evidence of a nexus or continuity of symptomatology, service connection is not warranted.  Moreover, presumptive service connection is not warranted because there is no competent evidence of memory loss or dizziness within the first post-service year.  Accordingly, the statutory presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not for application. 

The Board also considered whether service connection was warranted on a secondary basis.  The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2012).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

Therefore, the question is whether there is a nexus between the claimed dizziness and memory loss and the Veteran's service-connected headaches and type II diabetes mellitus. 

There is no evidence associated with the claims file that establishes a nexus between dizziness and memory loss and headaches and/or type II diabetes mellitus. During a November 2007 VA examination regarding the Veteran's headaches and his March 2004 VA examination for type II diabetes mellitus, the Veteran did not report dizziness or memory associated with his headaches or diabetes.  The examiners did not diagnose the Veteran with dizziness or memory loss.  As noted above, the August 2011 report of VA examination found no evidence relating dizziness or memory to the Veteran's service connected headaches or diabetes.  Other than the Veteran's own statements, there are no references in the medical records to treatment or a diagnosis of dizziness and memory loss.  There is also no VA medical evidence associated with the file that establishes that the Veteran's headaches or type II diabetes mellitus in any way aggravate his memory loss and dizziness. 

As a lay person without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The Veteran's assertions have been investigated by competent medical authority and found to be without merit. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding in part that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; when it describes symptoms at the time supports a later diagnosis by a medical professional).

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for memory loss and dizziness, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990). 

ORDER

Service connection for dizziness is denied. 

Service connection for memory loss is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


